Appeal from a judgment of the Supreme Court (Clemente, J.), entered December 15, 2004 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Since the determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before the Board of Parole and again was denied parole release. Accordingly, the instant appeal is now moot and must be dismissed (see Matter of Lenihan v Travis, 17 AD3d 740 [2005]). Furthermore, we are unpersuaded by petitioner’s contention that this matter presents an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Spain, J.P., Carpinello, Mugglin, Rose and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.